UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAMELNORRIS, = = —s—~—S—S .
Plaintiff,
-against- 19 Civ. 6922 (GBD)
STONE BURGER, INC. et al,
Defendants.
oe eee eee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

January 7, 2020 --
Conay & . Danii

ORG) B. DANIELS
ited States District Judge

 

 

 

 
